Citation Nr: 1217137	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-31 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a left forearm fracture.

2.  Entitlement to an initial rating in excess of 10 percent for fascial herniation bulge, left forearm.  

3.  Entitlement to an initial rating in excess of 10 percent for left wrist strain.  

4.  Entitlement to an initial compensable rating for scars arising from a left forearm fracture.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to October 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the appeal was subsequently transferred to the RO in Atlanta, Georgia. 

The Board notes that in his October 2006 VA Form 9, the Veteran requested a hearing at a local VA Office before a member of the Board.  In response to his request, the Veteran was sent a letter later in October 2006, informing him that the VA does not conduct hearings outside of the continental United States.  In July 2007, the Veteran was sent notice that he had been scheduled for a Travel Board hearing in August 2007.  In an August 2007 statement, the Veteran informed the RO that he would not be able to attend the scheduled Travel Board hearing because he lived overseas, and requested to appear before a VA Board or designated VA representative in Germany.  

In January 2008, the Board remanded this matter for additional development.  

At the outset, the Board observes that, because the Veteran's claim for a higher initial rating on appeal follows the grant of service connection, this matter has been characterized in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

Next, the Board acknowledges that, in a February 2011 rating decision, the Veteran was granted service connection and assigned 10 percent ratings for a fascial herniation bulge of the left forearm and for a strained left wrist.  He also was awarded noncompensable service connection for scars associated with his left forearm surgery.  The Veteran has not expressly appealed the ratings assigned for the above conditions.  Nevertheless, the Board considers it significant that each of these conditions represents a distinct manifestation of the Veteran's left forearm fracture.  See 38 C.F.R. § 4.14 (2011); Esteban v. Brown, 6 Vet. App. 259 (1994).  Significantly, the Veteran has not limited his appeal with respect to that service-connected disability and, thus, the Board must consider all of its underlying manifestations, including the newly rated conditions detailed above.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, on a claim for an original or an increased rating, the claimant is generally presumed to be seeking the maximum benefit allowed by law and regulation, and such a claim remains in appellate status where a subsequent rating decision awarded a higher rating, but less than the maximum available benefit).  Accordingly, the Board finds that the separately assigned ratings for these conditions are properly on appeal, as reflected on the title page of this remand.  

As a final introductory matter, the Board observes that, in an August 2011 letter, the Veteran was notified that he was scheduled for a hearing before a Veterans Law Judge at the RO in September 2011.  However, in a September 2011 letter, the Veteran requested that his hearing be canceled and his records forwarded to the Board for a decision based on the evidence of record.  Hence, the Veteran's request for a Travel Board hearing is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In April 2010, the Veteran underwent a VA examination to address the severity of his service-connected left forearm disability.  However, in providing the range of motion in degrees, the VA examiner only provided limitation of supination and pronation of the left forearm.  

Significantly, the Board notes that the Veteran's service-connected residuals of a left forearm fracture are rated as noncompensable under Diagnostic Codes 5299-5206.  The hyphenated diagnostic code in this case indicates that the Veteran's residuals of a left forearm fracture are to be rated as analogous to limitation of flexion of the forearm under DC 5206.  However, the April 2010 VA examination did not provide range of motion findings for the left forearm that included flexion and extension.  Accordingly, the Board finds that examination to be inadequate for the purpose of rating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes a VA examination or etiological opinion, even if not required to do so, an adequate one must be produced).

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Therefore, the Board finds that a new VA examination is warranted to address the current severity of the Veteran's service-connected left forearm disability.  

Specifically, on remand, a VA examiner should conduct range of motion testing that includes specific measurements of flexion and extension expressed in degrees.  Additionally, that examiner should render findings responsive to all other schedular criteria used to evaluate the Veteran's left forearm disability, including the manifestations for which separate ratings have now been assigned (i.e., fascial herniation bulge, left wrist strain, and scarring).  See 38 C.F.R. §§ 4.71a, 4.73, 4.118, Diagnostic Codes 5215, 5326, 7805.  Finally, the examiner should address whether the Veteran's left forearm disability is productive of any exceptional factors, such as marked interference with employment or frequent periods of hospitalization, which would render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993). 

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination by an examiner with the appropriate expertise to determine the severity of the Veteran's service-connected residuals of a left forearm fracture.  

The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

Specifically, the examiner should conduct range of motion testing, expressed in degrees of the left forearm, to include supination, pronation, flexion and extension.  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the Veteran's service-residuals of a left forearm fracture.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If there is no specific limitation of motion of the left forearm due to the service connected impairment, that should also be set forth in detail. 

Additionally, the examiner should assess the current nature and severity of all manifestations of the Veteran's service-connected left forearm disability for which separate ratings have been assigned (i.e., his left forearm fascial herniation bulge; left wrist strain, and left arm scarring).  Specific findings in this regard should include:

a).  Whether the Veteran's left forearm disability is accompanied by any muscle injury other than fascial herniation bulge and, if so, the specific muscle group(s) involved.

b)  Whether there is overlapping symptomatology between affected muscle groups. 

c)  Whether there is more than one muscle group involved in the same anatomical region.  38 C.F.R. § 4.55(e) (

d)  Whether the overall degree of injury to each affected muscle group would be considered moderate, moderately severe, or severe.  In this regard, the examiner should specifically state whether or not each of the cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.
 
e)  Whether the Veteran's service-connected left wrist strain is productive of ankylosis and, if so, whether such ankylosis is favorable or unfavorable.  

f)  Whether any scarring associated with the Veteran's left forearm disorder is deep or superficial, unstable, painful, or productive of limitation of function.  The examiner should also include the measurements (length and width) of any such scars.

Additionally, the examiner should clearly identify all other symptoms pertaining to the Veteran's service-connected left forearm disability, to include any separate neurological manifestations.  

The examiner should also state what impact, if any, the Veteran's left forearm disability has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).  

Finally, the examiner should specify whether that service-connected disability is productive of marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (2011).

2.  Following completion of the above, and any other development that is deemed necessary, the Veteran's appeal should be readjudicated on the basis of all applicable schedular rating criteria.  The RO/AMC should also consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321. 

If any aspect of the decision remains adverse to the Veteran, he and his representative should be issued a supplemental statement of the case that addresses all appropriate rating criteria.  The appropriate amount of time should be allowed for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


